Citation Nr: 0731184	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO. 05-38 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss, to include the issue of entitlement 
to a compensable rating prior to June 16, 2006.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1964 
to September 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the veteran's claim for a 
compensable disability rating for bilateral hearing loss.

In a September 2006 rating decision, the RO increased the 
veteran's disability rating for bilateral hearing loss to 10 
percent, effective June 16, 2006.

The veteran is in receipt of a 100 percent disability 
evaluation for post-traumatic stress disorder, effective 
September 27, 2006. During the June 2007 hearing, he alluded 
to seeking an earlier effective date for the rate of 
compensation. This matter is REFERRED to the RO for 
appropriate action.


FINDINGS OF FACT

1. Prior to June 16, 2006, audiometric test results reflect 
hearing acuity no worse than level I in the right ear and 
level II in the left ear. 

2. Since June 16, 2006, audiometric test results reflect 
hearing acuity no worse than level II in the right ear and 
level V in the left ear. 


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for bilateral 
hearing loss, prior to June 16, 2006, have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2007).

2. The criteria for a rating in excess of 10 percent for 
bilateral hearing loss have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.85, 4.86 Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). The notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1). See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007). The notice 
should be provided to a claimant before the initial RO 
decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

In a January 2005 letter, the RO satisfied VA's foregoing 
notice requirements such that a reasonable person could be 
expected to understand what was needed to substantiate his 
claims, and thus the essential fairness of the adjudication 
was not frustrated. Accordingly, the Board concludes that, 
even assuming a notice error, that error was harmless. See 
Medrano v. Nicholson, No. 04-1009 (U.S. Vet. App. Apr. 23, 
2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

The provisions of 38 U.S.C.A. § 5103(a) also apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability. Dingess v. Nicholson, 19 
Vet. App. 473 (2006). A letter was sent to the veteran in 
July 2006 providing him the additional information required 
by Dingess.

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder. 38 U.S.C.A. § 5103A. In 
addition, in May 2005 and June 2006, he was afforded formal 
VA examinations to assess the severity of his bilateral 
hearing loss. 38 U.S.C.A. § 5103A(d)(2); Charles v. Principi, 
16 Vet. App. 370 (2002). 

No further action is warranted to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced as a result of the 
Board's adjudication of his claim. 


Background & Analysis

The veteran is seeking an increased disability rating for 
bilateral hearing loss, which is now evaluated as 10 percent 
disabling. In part, he argues that the currently assigned 
disability rating is not consistent with VA's providing him 
with hearing aids. In support of his claim, he points out 
that he increasingly "reads" lips when communicating with 
others.

Having carefully considered the claim in light of the 
veteran's report, the record evidence and the applicable law, 
the Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

The veteran's bilateral hearing loss is evaluated under 
Diagnostic Code 6100 of the Rating Schedule. Evaluations of 
defective hearing under this code range from noncompensable 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second (hertz). To 
evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness. 38 C.F.R. § 4.85. 


It is important to note that because the veteran is plainly 
competent to report symptoms, as opposed to medical 
causation, VA must undertake appropriate medical testing to 
ascertain the degree of his hearing loss. 38 C.F.R. § 3.159; 
see Layno v. Brown, 6 Vet. App. 465 (1994); Harvey v. Brown, 
6 Vet. App. 390 (1994). 

However, the law also provides that once such appropriate 
medical testing is completed, disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered. See Bruce v. West, 11 
Vet. App. 405 (1998), quoting Lendenmann v. Principi, 3 Vet. 
App. 345, at 349 (1992). VA, and the Board, may only consider 
the factors as enumerated in the rating criteria discussed 
above. See Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).    


Prior to June 16, 2006

In May 2005, the veteran was afforded a formal VA 
audiological evaluation, which revealed pure tone threshold 
levels, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
30
35
70
LEFT
45
45
60
75

Pure tone threshold levels averaged 38.75 decibels for the 
right ear and 56.25 decibels for his left ear. Speech 
audiometry revealed speech recognition ability of 92 percent 
in his right ear and 84 percent in his left ear.

The VA audiometric evaluation shows that the veteran had 
level I hearing in his right ear and level II hearing in his 
left ear, which warranted a noncompensable evaluation under 
Diagnostic Code 6100. 

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran's bilateral hearing loss warranted a compensable 
evaluation prior to June 16, 2006. As such, entitlement to a 
compensable evaluation prior to that date is not warranted. 

Since June 16, 2006

In June 2006, the veteran was afforded a formal VA 
audiological evaluation, which revealed pure tone threshold 
levels, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
35
55
75
LEFT
45
45
60
75

Pure tone threshold levels averaged 47.5 decibels for the 
right ear and 56.25 decibels for his left ear. Speech 
audiometry revealed speech recognition ability of 88 percent 
in his right ear and 72 percent in his left ear.

The VA audiometric evaluation shows that the veteran had 
level II hearing in his right ear and level V hearing in his 
left ear, which warrants a 10 percent disability evaluation 
under Diagnostic Code 6100. 

At the June 2007 Board hearing, the veteran testified that he 
did not believe his hearing had worsened since the February 
2005 VA examination. 

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran's bilateral hearing loss warrants an evaluation in 
excess of 10 percent. As such, entitlement to an increased 
evaluation is not warranted. 




Conclusion

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities, and 
there is no showing that the veteran's bilateral hearing loss 
reflects so exceptional or so unusual a disability picture as 
to warrant the assignment of an initial compensable 
evaluation on an extra-schedular basis, and indeed, neither 
the veteran nor his representative has identified any 
exceptional or unusual disability factors. See 38 C.F.R. § 
3.321. 

While the veteran indicated on his October 2005 substantive 
appeal form that his hearing loss caused minor problems at 
work, this is not a showing that the disability results in 
marked interference with employment for any period since the 
grant of service connection, and the veteran appears to be 
unemployable due to PTSD.

Moreover, the condition is not shown to warrant any frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards. In the absence of evidence of these factors, the 
criteria for submission for assignment of an extraschedular 
rating are not met. Thus, the Board is not required to remand 
this claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful. However, the Board has carefully reviewed 
the record in depth and it has been unable to identify a 
basis upon which the benefit may be granted. The Board is 
bound by the law and is without authority to grant benefits 
on an equitable basis. See 38 U.S.C.A. §§ 503, 7104; Harvey 
v. Brown, 6 Vet. App. 416, 425 (1994). It has been observed 
that "no equities, no matter how compelling, can create a 
right to payment out of the United States Treasury which has 
not been provided for by Congress." Smith (Edward F.) v. 
Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)]. 

ORDER

A compensable disability rating for bilateral hearing loss, 
prior to June 16, 2006, is denied.

A disability rating in excess of 10 percent for bilateral 
hearing loss is denied.



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


